OPINIÓN CON CURRENTE DEL
JUEZ PRESIDENTE SEÑOR DEL TORO.
Estoy conforme con la sentencia, en resumen, porque, se-gún declaró probado el juez .sentenciador, aparece de los autos que la vía de que se trata se tendió a requerimiento de los arrendatarios y con el beneplácito de parte de los dueños de la .finca para la conducción de las cañas dulces a cuyo cultivo se destina la finca sin que se haya demostrado perjuicio alguno. Creo innecesario consignar en la opinión sí o no un condueño puede fabricar una casa en una finca sin el consentimiento de los demás y el derecho que los de-más tendrían sobre la casa en cuestión.